ACCEPTED
                                                                                         01-15-00784-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/25/2015 5:16:27 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-15-00784-CV
                             ____________________
                                                                       FILED IN
                     IN THE FIRST COURT OF APPEALS              1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                            HOUSTON, TEXAS                      11/25/2015 5:16:27 PM
                             ____________________               CHRISTOPHER A. PRINE
                                                                         Clerk
                            IN THE INTEREST OF E.S.R.
                             ____________________
                  On Appeal from Probate Court No. 4
                Harris County, Texas, Cause No. I-218340
__________________________________________________________________

             APPELLEE STATE OF TEXAS’ UNOPPOSED MOTION
                    TO EXTEND TIME TO FILE BRIEF
__________________________________________________________________

To the Honorable Justices of the Court of Appeals:

      Appellee State of Texas (the State) respectfully asks the Court to extend the

time to file its brief. The Court has authority under Texas Rule of Appellate

Procedure 38.6(d) to extend the time to file a brief. The State’s brief is due on

December 3, 2015. The State requests an additional twenty days to file its brief in

this accelerated appeal, extending the due date to December 23, 2015.

      This is the first extension of time sought by the State in this appeal. Counsel

for the State filed or will file appellate briefs in unrelated cases on November 12,

2015, November 16, 2015, and December 16, 2015. The State needs additional

time to file its brief so that counsel may adequately review the record and file a
thorough brief thereby preserving judicial economy. The need for an extension is

not due to sloth or neglect, and is not requested for the purpose of delay.

       For these reasons, the State respectfully asks the Court to grant a twenty-day

extension of time to file its brief.


                                        Respectfully submitted,

                                        V INCE R YAN
                                        Harris County Attorney
                                        /s/ Keith A. Toler
                                        K EIT H A. T OLER
                                        Assistant County Attorney
                                        State Bar No. 24088541

                                        H ARRIS C OUNTY A TTORNEY ’ S O FFICE
                                        1019 Congress, 15th Floor
                                        Houston, Texas 77002
                                        Phone: (713) 274-5265
                                        Fax: (713) 755-8924
                                        Email: Keith.Toler@cao.hctx.net
                                        Counsel for Appellee
                                        State of Texas




                                          2
                           CERTIFICATE OF CONFERENCE
      I certify that I conferred with Michael Scott Thomas, counsel for Appellant,

by email regarding this motion on November 25, 2015. Mr. Thomas indicated

Appellant is not opposed to this motion to extend time.


                                       /s/ Keith A. Toler
                                       K EIT H A. T OLER
                                       Counsel for Appellee



                            CERTIFICATE OF SERVICE
      I certify that on November 25, 2015, I served a true and correct copy of the

foregoing motion to extend time on Michael Scot Thomas, counsel for Appellant,

by electronic transmission via the electronic filing manager or by email.

   Michael Scott Thomas
   T HOMAS & W ILLIAMS , L.L.P.
   2626 S. Loop West, Suite 561
   Houston, Texas 77054
   mstlawyer@aol.com

   Counsel for Appellant



                                       /s/ Keith A. Toler
                                       K EIT H A. T OLER
                                       Counsel for Appellee




                                         3